Per Curiam,
The question of the contributory negligence of the plaintiff could not have been taken from the jury. His testimony alone required the court to submit it to them. He testified that before starting to cross the track the car which struck him a moment later was standing still, and that he had looked up the track, but neither saw nor heard any signal that the train was about to move. While the verdict, under all the evidence, might very fairly have been for the defendant, we cannot, for the reason stated, disturb it.
Judgment affirmed.